Title: To Benjamin Franklin from Benjamin Vaughan, 3 January 1782
From: Vaughan, Benjamin
To: Franklin, Benjamin



My dearest sir,
London, Jany. 3, 1782.
A person has been named to me for some time past, as about to depart for Paris, by whom I designed writing in preference to the post; but as he delays, and you will think me dilatory in the mean time, I write under cover to M. le Grand.
I communicated with Mr. Burke on the subject of your letter. He said that he had received it, but knowing that ministry wished ill both to Mr Laurens & Mr Burgoyne, he did not choose to double bar the door on Mr Laurens; he waited therefore for some news to give him weight, and kept his proposal secret; that since Lord Cornwallis’s capture; he had made some introductory overtures; and whenever he could answer you discreetly and to purpose, he then would find a proper channel.— Since my visit, I understand (I think from Mr Crichton) that he has named Mr Burgoyne as the subject of his intended proposition.— What passed, I do not pretend to say; but the result I presume was not favorable.— What follows my letter, will explain some events more particularly concerning Mr Laurens, and which I receive from a channel of the highest authority. This gentleman seems in good spirits, but he can scarcely stand, though in little pain; and proposes on Saturday going to Bath, to stay a week or a month according as it does him service.— Can I ask at what date you received the Congress Resolve, and how much (if at all) it was prior to the receiving Mr Burke’s letter? — So much for Mr Laurens & Mr Burke.
As to the Lisle business, you may recollect perhaps that I spoke of interference with the magistracy there. At all events, such a trifle was only meant for you to take part in, if you pleased, to shew the Laurens family attention.— I believe the business was settled by the persons I named; but I fancy the poor servant may have been lost in the pacquet—in which your letter was not included; both the original and copy arriving safely; which puts me in mind to say that Mr Laurens has got Money from his debtor Mr Nutt or others, and not from me.
If we have got to the step of considering you as enemies, and not as rebels, it is all we have done; and that not without much danger of relapse. I think no minister is changing; unless Lord Sandwich, against whom I think some of the others combine; perhaps as being an acquaintance of yours.— I conceive Jamaica is likely enough to be saved for this campaign, but I do not say so for the smaller islands.
These are innocent politics; I wish all politics were as much so; and that there were no risque in proclaiming to the world here, how much I am in all things your follower. My ever dearest sir, god bless you, and believe me with the most devout respect, your most affectionate faithful, and obliged
BV.
I have not read what is to be copied on the other side. Your papers will come in a few days.


[in another hand:] Saturday 29 Decr. 1781 Mr. Chamberlain Solicitor to the Treasury called on Mr L at the Tower, informed him he came from Government, to signify that he might be enlarged on bail. Mr L asked in what amount, replied it would be very easy, and that he might be out that very Evening. Mr. L represented the impossibility of his then moving (the Goal &c) but he would strive to attend on Monday.
On Monday, Mr L was carried to Serjeants Inn, where he informed Mr Chamberlain, that he did not understand the nature of the obligation to be required of him, that he was totally unassisted except by the suggestions of his own mind—had not had the benefit of advice from Counsel, nor even from judicious friends, and was no Lawyer; therefore as it might tend to save or prevent trouble, he begg’d leave to intimate that he would not do or perform any act which might involve him acknowledgement of subjection to this realm, & that he saved and reserved to himself all the Rights of a Citizen of the United free & independant States of North America. Mr. C replied that it was of no importance whether he was a foreigner, a Frenchman, Spaniard or Turk; having been committed to the Tower as he had been, he must be liberated in the manner now intended, & then added, somewhat signifying that some violence had been done to the Laws for his enlargement, and that it would be better to say nothing More about it. Mr. L concluded with having premised as he had done and esteeming himself a Prisoner, he was content to submit to what should be proposed—a Verbal Recognizance followed Mr. HL in £4,000 two Surities in £2,000 each. Ld. Mansfield was polite and condescending through the whole business.
Monsr. De Grasse is arrived at Martinique.

